DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10-11 of the remarks, “Claim 1 has been amended to recite, inter alia, "control the electric motor to provide a power- assist to the high speed spool over a targeted speed range during starting of the gas turbine engine by: controlling power delivery from the energy storage system to the electric motor based on a torque demand for the targeted speed range; and controlling the one or more vane actuators to adjust vanes angles of the stator vanes in combination with controlling the electric motor to modify a compressor ratio and/or a compressor air flow to control compressor stability of the gas turbine engine". It is respectfully submitted that these limitations in combination with the other limitations of claim 1 are not inherent in any starter drive and are not reasonably taught or suggested by the cited art.”
The Examiner respectfully disagrees, because the prior art of Koenig discloses control the electric motor (50) to provide a power-assist to the high speed spool (34) over a targeted speed range during starting of the gas turbine engine in paragraph 0021. The prior art of Ullyott discloses controlling power delivery from the energy storage system to the electric motor (24) based on a torque demand for the targeted speed range in paragraph 0020. 
Applicant’s arguments with respect to controlling the one or more vane actuators to adjust vanes angles of the stator vanes in combination with controlling the electric motor to modify a compressor ratio and/or a compressor air flow to control compressor stability of the gas turbine engine have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2013/0076035), in view of Ullyott (US 2008/0276620) and Collopy (US 2013/0236296).
Regarding claim 1, Koenig discloses a hybrid electric propulsion system comprising: 
a gas turbine engine (10 of Figures) comprising a low speed spool (36 of Figures) and a high speed spool (34 of Figures), the low speed spool comprising a low pressure compressor (16 of Figures) and a low pressure turbine (24 of Figures), and the high speed spool comprising a high pressure compressor (18 of Figures) and a high pressure turbine (22 of Figures), a plurality of stator vanes (see annotated figure 1 below); 
an electric motor (50 of Figures) configured to augment rotational power of the high speed spool (Para. 0018); and 
a controller (58 of Figures) operable to: 
detect a start condition of the gas turbine engine (Para. 0023); and 
control the electric motor to provide a power-assist to the high speed spool over a targeted speed range during starting of the gas turbine engine (Para. 0021,0023).

    PNG
    media_image1.png
    792
    1070
    media_image1.png
    Greyscale

Koenig does not explicitly disclose one or more vane actuators;
an energy storage system; and
control power delivery from the energy storage system to the electric motor based on detecting the start condition; and
control power delivery from the energy storage system to the electric motor based on a torque demand for the targeted speed range; and
controlling the one or more vane actuators to adjust vanes angles of the stator vanes in combination with controlling the electric motor to modify a compressor ratio and/or a compressor air flow to control compressor stability of the gas turbine engine,
wherein the energy storage system and electric motor provide power to start the gas turbine engine without the high pressure compressor using a start / stability bleed system to control for stability.
Ullyott discloses an energy storage system (Para. 0013); and
control power delivery from the energy storage system to the electric motor based on detecting the start condition (Para. 0013); and
control power delivery from the energy storage system to the electric motor based on a torque demand for the targeted speed range (Para. 0020); and
wherein the energy storage system and electric motor provide power to start the gas turbine engine without the high pressure compressor using a start / stability bleed system to control for stability (Para. 0013; there is no disclosure of the high pressure compressor using a start / stability bleed system).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an energy storage system in the apparatus of Koenig to provide power to start the gas turbine engine, as taught by Ullyott, to provide electrical input power to a motor/generator operating in motoring mode [Ullyott: Para. 0013].
Collopy discloses controlling the one or more vane actuators (41 of Figures) to adjust vanes angles of the stator vanes (38 of Figures) to modify a compressor ratio and/or a compressor air flow to control compressor stability of the gas turbine engine (Para. 0023).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to control the vanes of Koenig with one or more actuators to modify a compressor ratio and/or a compressor air flow, as taught by Collopy, to alter at least one of the compressor pressure ratio or compressor corrected air flow to change a current operating condition of the low pressure compressor to a target operating condition that delivers more higher performance but within its stability constraint [Collopy: Para. 0010].
Regarding claim 2, Koenig discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the controller (58 of Figures) is configured to control power delivery from the energy storage system to the electric motor (50 of Figures) to meet a torque demand for the targeted speed range.
Ullyott discloses wherein the controller (28 of Figures) is configured to control power delivery from the energy storage system (Para. 0013) to the electric motor to meet a torque demand for the targeted speed range (Para. 0019).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the controller of Koenig configured to control power delivery from the energy storage system to provide power to start the gas turbine engine, as taught by Ullyott, to provide electrical input power to a motor/generator operating in motoring mode [Ullyott: Para. 0013].
Regarding claim 3, Koenig discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the controller is configured to provide stability control to maintain a compressor stall margin above a minimum stall margin of the high pressure compressor.
Collopy discloses wherein the controller (42 of Figures) is configured to provide stability control to maintain a compressor stall margin above a minimum stall margin of the high pressure compressor (Para. 0020-0021).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the controller of Koenig configured to provide stability control to maintain a compressor stall margin above a minimum stall margin of the high pressure compressor, as taught by Collopy, to alter at least one of the compressor pressure ratio or compressor corrected air flow to change a current operating condition of the low pressure compressor to a target operating condition that delivers more higher performance but within its stability constraint [Collopy: Para. 0010].
Regarding claim 4, Koenig discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the energy storage system is controlled by the gas turbine engine autonomous of external control intervention and an external power source.
Ullyott discloses wherein the energy storage system is within a control volume of the gas turbine engine autonomous of external control intervention and an external power source (Para. 0013).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an energy storage system is controlled by the gas turbine engine of Koenig, as taught by Ullyott, to provide electrical input power to a motor/generator operating in motoring mode [Ullyott: Para. 0013].
Regarding claim 5, Koenig discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the controller (58 of Figures) is a full authority digital engine control (Para. 0027) that has authority over power delivery from the energy storage system.
Ullyott discloses wherein the controller (28 of Figures) is a full authority digital engine control that has authority over power delivery from the energy storage system (Para. 0008, 0013).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the controller be a full authority digital engine control that has authority over power delivery from the energy storage system in the engine of Koenig, as taught by Ullyott, to provide electrical input power to a motor/generator operating in motoring mode [Ullyott: Para. 0013].
Regarding claim 6, Koenig discloses further comprising a gearbox (54 of Figures) coupled to the electric motor (50 of Figures) and the high speed spool (34 of Figures).
Regarding claim 7, Koenig discloses wherein the electric motor (50 of Figures) is configurable between a motor mode of operation and a generator mode of operation (Para. 0018).
Regarding claims 9, 10, Koenig discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the energy storage system comprises a battery (claim 9);
wherein the energy storage system comprises a capacitor (claim 10).
Ullyott discloses wherein the energy storage system comprises a battery (Para. 0013) (claim 9);
wherein the energy storage system comprises a capacitor (Para. 0014) (claim 10).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an energy storage system in the apparatus of Koenig comprising a battery or capacitor, as taught by Ullyott, to provide electrical input power to a motor/generator operating in motoring mode [Ullyott: Para. 0013].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig (US 2013/0076035), in view of Ullyott (US 2008/0276620) and Collopy (US 2013/0236296) as applied to claim 1 above, and further in view of Epstein (US 2019/0360462).
Regarding claim 8, Koenig discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose further comprising a low spool electric motor (Para. 0003) operably coupled to the low speed spool, wherein the low spool electric motor is configurable to augment rotational power of the low speed spool.
Epstein discloses further comprising a low spool electric motor (212B of Figures) operably coupled to the low speed spool (206A of Figures), wherein the low spool electric motor is configurable to augment rotational power of the low speed spool (Para. 0039).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a low spool electric motor augment rotational power of a low speed spool in the apparatus of Ullyott, as taught by Epstein, to supply a supplemental motive force to the low speed spool  where fuel combustion in the combustor section can provide a primary motive force for the low speed spool [Epstein: Para. 0039].

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ullyott (US 2008/0276620), in view of Collopy (US 2013/0236296).
Regarding claim 11, Ullyott discloses a method comprising: 
detecting a start condition of a gas turbine engine (10 of Figures); 
controlling power delivery from an energy storage system (Para. 0013) to an electric motor (24 of Figures) based on detecting the start condition, wherein the electric motor is configured to augment rotational power of a high speed spool (18 of Figures; Para. 0008, 0013) of the gas turbine engine; and 
controlling power delivery from the energy storage system to the electric motor to provide a power assist to the high speed spool over a targeted speed range during starting of the gas turbine engine by: (Para. 0010-0011, 0020), 
controlling power delivery from the energy storage system to the electric motor based on a torque demand for the targeted speed range (Para. 0020); and
controlling the one or more vane actuators to adjust vanes angles of a plurality of stator vanes in combination with controlling the electric motor to modify a compressor ratio and/or a compressor air flow to control compressor stability of the gas turbine engine,
wherein the energy storage system and electric motor provide power to start the gas turbine engine without a high pressure compressor (16 of Figures) of the gas turbine engine using a start / stability bleed system to control for stability (Para. 0013; there is no disclosure of the high pressure compressor using a start / stability bleed system).
Ullyott does not discloses controlling the one or more vane actuators to adjust vanes angles of a plurality of stator vanes in combination to modify a compressor ratio and/or a compressor air flow to control compressor stability of the gas turbine engine.
Collopy discloses controlling the one or more vane actuators (41 of Figures) to adjust vanes angles of a plurality of stator vanes (38 of Figures) to modify a compressor ratio and/or a compressor air flow to control compressor stability of the gas turbine engine (Para. 0023).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to control the vanes of Ullyott with one or more actuators to modify a compressor ratio and/or a compressor air flow, as taught by Collopy, to alter at least one of the compressor pressure ratio or compressor corrected air flow to change a current operating condition of the low pressure compressor to a target operating condition that delivers more higher performance but within its stability constraint [Collopy: Para. 0010].
Regarding claim 12, Ullyott discloses further comprising controlling power delivery (via 28 of Figures) from the energy storage system to the electric motor to meet the torque demand for the targeted speed range (Para. 0008, 0013, 0019).
Regarding claim 13, Ullyott discloses all of the elements of the current invention as mentioned above, however does not disclose wherein stability control is provided to maintain a compressor stall margin above a minimum stall margin of the high pressure compressor (16 of Figures).
Collopy discloses wherein stability control is provided to maintain a compressor stall margin above a minimum stall margin of the high pressure compressor (Para. 0023).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to provide stability control to maintain a compressor stall margin above a minimum stall margin of the high pressure compressor of Ullyott, as taught by Collopy, to alter at least one of the compressor pressure ratio or compressor corrected air flow to change a current operating condition of the low pressure compressor to a target operating condition that delivers more higher performance but within its stability constraint [Collopy: Para. 0010].
Regarding claim 14, Ullyott discloses wherein the energy storage system is controlled by the gas turbine engine autonomous of external control intervention and an external power source (Para. 0013).
Regarding claim 15, Ullyott discloses wherein the method is performed by a full authority digital engine control (Para. 0008) that has authority over power delivery from the energy storage system (Para. 0013).
Regarding claim 17, Ullyott discloses wherein the electric motor (24 of Figure) is configurable between a motor mode of operation (Para. 0013) and a generator mode of operation (Para. 0014).
Regarding claims 19, 20, Ullyott discloses wherein the energy storage system comprises a battery (Para. 0013) (claim 19);
wherein the energy storage system comprises a capacitor (Para. 0014) (claim 20).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ullyott (US 2008/0276620), in view of Collopy (US 2013/0236296) as applied to claim 11 above, and further in view of Koenig (US 2013/0076035).
Regarding claim 16, Ullyott discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the electric motor and the high speed spool are coupled through a gearbox.
Koenig discloses wherein the electric motor (50 of Figures) and the high speed spool (34 of Figures) are coupled through a gearbox (54 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the motor and high speed spool of Ullyott coupled through a gearbox, as taught by Koenig, to step down the rotation of the motor-generator relative to rotation of the high-pressure spool when operating in the motor mode [Koenig: Para. 0021].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ullyott (US 2008/0276620), in view of Collopy (US 2013/0236296) as applied to claim 11 above, and further in view of Epstein (US 2019/0360462).
Regarding claim 18, Ullyott discloses all of the elements of the current invention as mentioned above, however does not disclose further comprising controlling a low spool electric motor to augment rotational power of a low speed spool of the gas turbine engine.
Epstein discloses further comprising controlling a low spool electric motor (212B of Figures) to augment rotational power of a low speed spool (206A of Figures) of the gas turbine engine (20 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a low spool electric motor augment rotational power of a low speed spool in the apparatus of Ullyott, as taught by Epstein, to supply a supplemental motive force to the low speed spool where fuel combustion in the combustor section can provide a primary motive force for the low speed spool [Epstein: Para. 0039].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jean-Louis (FR 2688827 A1) discloses controlling one or more vane actuators to adjust vane angles of the stator vanes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./Primary Examiner, Art Unit 2832